Title: To James Madison from John Morton, 9 January 1802 (Abstract)
From: Morton, John
To: Madison, James


9 January 1802, Havana. Has little to add to his last letters but that a considerable number of American vessels have arrived, none of which has been permitted to enter or unload cargo. Encloses a published order regarding residence of foreigners, which he believes from communications with the governor will not be enforced. Like the order closing ports to American ships, it is intended for the court at Madrid. Believes officials will be more indulgent after the departure of Spanish warship for Spain in a few days.
 

   RC and enclosure (DNA: RG 59, CD, Havana, vol. 1). RC 2 pp.; in a clerk’s hand, signed by Morton. Enclosure is the 7 Jan. issue of the Papel periódico de la Havana (4 pp.), containing the text of the governor’s order requiring the departure of all unauthorized foreigners. An English translation of the order appeared in the National Intelligencer, 10 Feb. 1802.


   A full transcription of this document has been added to the digital edition.
